Citation Nr: 1518422	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-17 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right hand/wrist disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1974, and June 2005 to October 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Veteran had also sought service connection for bilateral hearing loss and a respiratory disability.  However, he did not perfect his appeal to those issues in his June 2013 VA Form 9.  

The U.S. Court of Appeals for Veterans Claims (Court) has held that in claims involving unrepresented Veterans, the Board must broadly construe claims, and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects. Clemons v. Shinseki, 23 Vet. App. 1 (2009). The Court, in vacating the Board's decision, pointed out that a claimant cannot be held to a "hypothesized diagnosis - one he is incompetent to render" when determining what his actual claim may be.  The Court further stated that the Board should have considered alternative current conditions within the scope of the filed claim.  Id.  The Veteran initially claimed service connection for right hand disability, but in his substantive appeal has indicated that he has right wrist disability that should be service-connected.  Therefore, the Board has characterized this issue as set forth above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently service connected for a right superior labrum tear.  He asserts that his current right hand/wrist disability is secondary to this condition.  He reports that his physicians told him as much.  See, e.g., June 2013 VA Form 9.  The Veteran has also submitted various VA and physical therapy treatment records.  August 2011 VA records diagnose the Veteran with ulnar nerve entrapment or right arm ulnar neuropathy.  An October 2011 physical therapy record stated that a doctor thinks that the Veteran's neck is the cause of his right arm pain.  A November 2011 physical therapy record stated that the Veteran has severe pain in the ulnar side of his right wrist, related to shoulder pain.  Accordingly, an examination is necessary to determine the etiology of any right hand/wrist disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any right hand/wrist disability, to include as secondary to his service-connected right superior labrum tear.  The examiner should review the entire claims file, including a copy of this remand.  Such review should be noted in the examination report.  All necessary tests and studies should be conducted.  

For each right hand/wrist disability identified, the examiner should indicate whether it at least as likely as not (probability of 50 percent or more) had its clinical onset in service or is otherwise attributable to the Veteran's military service.  

If not, the examiner should indicate whether it is at least as likely as not that a right hand/wrist disability was caused or aggravated by service-connected disability.  If aggravated, what is the baseline level of the disability prior to aggravation and what is the permanent, measurable increase in severity of the disability that is due to the service-connected pes planus?  

In responding to the above, the examiner should provide an explanation that takes into account all lay and medical evidence.  The examiner should give medical reasons for accepting or rejecting the lay statements.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  Thereafter, readjudicate the Veteran's claim in light of all evidence of record.  The RO should address all theories of entitlement advanced by the Veteran and his representative.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case which addresses all evidence associated with the claims file since the last statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

